DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 1/26/2021:
Referring to the response to the 35 U.S.C. 112(b) rejections (arguments: page 6 line 20 to page 7 line 2):  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.
Referring to the response to the 35 U.S.C. 103 rejections (arguments: page 7 line 3 to page 11 line 5):  Refer to the updated rejections below in view of amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0380866 to Taylor et al in view of U.S. Publication No. 2016/0088072 to Likhtarov et al in view of U.S. Publication No. 2015/0095136 to Jalabi et al in view of U.S. Publication No. 2012/0084392 to Lipfert et al, and in further view of U.S. Patent No, 7,478,263 to Kownacki et al.
Referring to claim 22, Taylor et al disclose in Figures 1,2 a method comprising: 
Receiving, at a plurality of collectors (partitioner sub-systems 108/208), time series metrics data for a plurality of performance metrics from one or more agents (customers 102) instrumented into one or more monitored applications.  Customers 102, which can be individuals, organizations, automated processes, computing resource agents, etc., monitor applications for time series metric data for a 
Aggregating, at a plurality of aggregators (aggregator sub-systems 110/210) communicatively connected to the collectors (aggregator sub-systems 110/210 are connected to partitioner sub-systems 108/208) … the received time series metrics data for the plurality of performance metrics, wherein each aggregator is assigned to aggregate all received time series metrics data for one or more of the plurality of performance metrics.  Each partitioner sub-systems 108/208 then sends the time series metrics data for the plurality of performance metrics to available aggregator sub-systems 110/210.  Each available aggregator sub-system 110/210 then aggregates the time series metrics data for the plurality of performance metrics.
Determining, at a coordinator (metric mapping registry 212) communicatively connected to the plurality of collectors and plurality of aggregators (metric mapping registry 212 is connected to aggregator sub-systems 110/210 and partitioner sub-systems 108/208) whether one of the plurality of the aggregators … are available.  Metric mapping registry 212 contains a database on available aggregator sub-systems 110/210.  Each partitioner sub-systems 108/208 accesses metric mapping registry 212 to determine the available aggregator sub-systems 110/210 to which to send the time series metrics data for the plurality of performance metrics.  Refer to Sections 0019-0060.
Taylor et al do not disclose aggregating, at a plurality of aggregators communicatively connected to the collectors to form a hash ring, the received time series metrics data for the plurality of performance metrics …
Likhtarov et al disclose in Figures 4,5 that nodes 1-N are arranged in a consistent hash ring 405,410 using a consistent hash function 520.  Refer to Sections 0026-0036.  Taylor et al disclose to form a hash ring, the received time series metrics data for the plurality of performance metrics ….  One would have been motivated to do so to arrange the aggregators in a conventional consistent hash ring using a hash function, so that the location of the aggregators in the consistent hash ring can be easily determined.
Taylor et al also do not disclose determining, at a coordinator communicatively connected to the plurality of collectors and plurality of aggregators, whether one of the plurality of aggregators in the hash ring has crashed…; and performing a repair job to fix data corruption caused by the crash aggregator.
Jalali et al disclose in Figure 6 and Sections 0101-0112 wherein a controller 602 controls the aggregator nodes; an aggregator node failure causes a temporary decrease in system performance until a new node is introduced so in the case of aggregator node failure, failed data is resubmitted to a different aggregator node (claimed “determining, at a coordinator …, whether one of the plurality of aggregators … has crashed…; and performing a repair job to fix data corruption caused by the crash aggregator”).  Lipfert et al also disclose in Figures 1-2 and Sections 0049-0056 and 0078-0079 that each node in a ring stores collected information, wherein the collected information of a node is redundantly stored in the subsequent node and updated with the original at regular intervals; if a node of the ring fails, then the subsequent node can immediately take over for the failed node with the most updated information (claimed “determining … whether one of the plurality of aggregators in the hash ring has crashed…; and performing a repair job to fix data corruption caused by the crash aggregator”).  By applying Jalali et al and Lipfert et al to Taylor et al: Metric mapping registry 212 of Taylor et al contains a database on available aggregator sub-systems 110/210, and if an aggregator has crashed, then the whether one of the plurality of aggregators in the hash ring has crashed…; and performing a repair job to fix data corruption caused by the crash aggregator.   One would have been motivated to do so so to identify a faulty aggregator and use a next aggregator to take over the role of the faulty aggregator to facilitate data processing.  
Taylor et al also do not disclose determining, at a coordinator communicatively connected to the plurality of collectors and plurality of aggregators, whether one of the plurality of aggregators in the hash ring has crashed using a quorum-based analysis associated with the hash ring…
 Kownacki et al disclose in Figures 1-13 a system with a quorum manager 860 that uses a quorum-based approach to determine node failure and to recover from node failure.  Quorum manager 860 sends out heartbeat signals to nodes to determine if nodes have failed.  In response to determining that a node has failed, quorum manager 860 alerts recovery manager 855 and then a new node then takes over for the failed node.  Refer to Column 6 line 5 to Column 16 line 40.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining, at a coordinator communicatively connected to the plurality of collectors and plurality of aggregators, whether one of the plurality of aggregators in the hash ring has crashed using a quorum-based analysis associated with the hash ring…  One would have been motivated to do so since a quorum-based analysis is a conventional method used to determine node failures and recover from node failures.
further comprising redistributing the received time series metrics data for the one or more of the plurality of performance metrics assigned to the crashed aggregator to a next aggregator in the hash ring.
Jalali et al disclose in Figure 6 and Sections 0101-0112 wherein a controller 602 controls the aggregator nodes; an aggregator node failure causes a temporary decrease in system performance until a new node is introduced so in the case of aggregator node failure, failed data is resubmitted to a different aggregator node (claimed “redistributing the received … data … assigned to the crashed aggregator to a next aggregator…”).  Lipfert et al also disclose in Figures 1-2 and Sections 0049-0056 and 0078-0079 that each node in a ring stores collected information, wherein the collected information of a node is redundantly stored in the subsequent node and updated with the original at regular intervals; if a node of the ring fails, then the subsequent node can immediately take over for the failed node with the most updated information (claimed “redistributing the received … data … assigned to the crashed aggregator to a next aggregator in the hash ring”).  By applying Jalali et al and Lipfert et al to Taylor et al: Metric mapping registry 212 of Taylor et al contains a database on available aggregator sub-systems 110/210, wherein aggregator sub-systems 110/210 store time series metric data for a plurality of performance metrics, and if an aggregator has crashed, then the aggregator is no longer available; the system fixes the loss caused by the crashed/unavailable aggregator by using the aggregator next to the failed aggregator take over the role of the failed aggregator, as disclosed by Jalali et al and Lipfert et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising redistributing the received time series metrics data for the one or more of the plurality of performance metrics assigned to the crashed aggregator to a next aggregator in the hash ring.  One would have been motivated to do so so to identify a faulty aggregator and use a next aggregator to take over the role of the faulty aggregator to facilitate data processing. 
further comprising obtaining the time series metrics data received at the crashed aggregator before the crash; and merging the obtained time series metric data from the crashed aggregator with the time series metrics data redistributed to a next aggregator in the hash ring.
Jalali et al disclose in Figure 6 and Sections 0101-0112 wherein a controller 602 controls the aggregator nodes; an aggregator node failure causes a temporary decrease in system performance until a new node is introduced so in the case of aggregator node failure, failed data is resubmitted to a different aggregator node (claimed “obtaining the … data received at the crashed aggregator before the crash”; wherein the claimed “data received at the crashed aggregator before the crash” is the failed data that is resubmitted to a different aggregator node).  Lipfert et al also disclose in Figures 1-2 and Sections 0049-0056 and 0078-0079 that each node in a ring stores collected information, wherein the collected information of a node is redundantly stored in the subsequent node and updated with the original at regular intervals; if a node of the ring fails, then the subsequent node can immediately take over for the failed node with the most updated information (claimed “obtaining … data received at the crashed aggregator before the crash; and merging the obtained … data from the crashed aggregator with the … data redistributed to a next aggregator in the hash ring”; wherein the claimed “data received at the crashed aggregator before the crash” is the collected information of a node that is redundantly stored in the subsequent node and the claimed “merging the obtained … data from the crashed aggregator with the … data redistributed to a next aggregator in the hash ring” is the updated information at the subsequent node since the subsequent node has the original data of the failed node and updated data of the failed node).  By applying Jalali et al and Lipfert et al to Taylor et al: Metric mapping registry 212 of Taylor et al contains a database on available aggregator sub-systems 110/210, wherein aggregator sub-systems 110/210 store time series metric data for a plurality of performance metrics, and if an aggregator has crashed, then the aggregator is no longer available; the system fixes further comprising obtaining the time series metrics data received at the crashed aggregator before the crash; and merging the obtained time series metric data from the crashed aggregator with the time series metrics data redistributed to a next aggregator in the hash ring.  One would have been motivated to do so so to identify a faulty aggregator and use a next aggregator to take over the role of the faulty aggregator by merging the data of the faulty aggregator with the data of the next aggregator to facilitate data processing. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0380866 to Taylor et al in view of U.S. Publication No. 2016/0088072 to Likhtarov et al in view of U.S. Publication No. 2015/0095136 to Jalabi et al in view of U.S. Publication No. 2012/0084392 to Lipfert et al in view of U.S. Patent No, 7,478,263 to Kownacki et al, and in further view of U.S. Publication No. 20140129876 to Addepalli et al.
Taylor et al do not disclose further comprising splitting the time series metrics data received at the crashed aggregator before the crash into smaller time series.
Addepalli et al disclose in Section 0036 that to determine the performance changes of a system after the fault (claimed “crash”), a time-series may be constructed for each performance metric by dividing an original (claimed “before the crash”) series of performance metric versus time into n equal time-bins, which are small time-bins (claimed “splitting the time series metrics data received at the crashed aggregator before the crash into smaller time series”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising: splitting the time series metrics data received at the crashed aggregator before the crash into smaller time series.  One would have been motivated to do so so to evaluate performance changes before and after a crash, by using smaller time series before the crash.
Allowable Subject Matter
Claims 16, 20, 21, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2008/0183973 to Aguilera et al disclose in Figures 1-7 a method that uses quorum-based data replication to provide for fault tolerance, wherein quorum-based replication distributes data at plural storage nodes so if one or more storage nodes crash, data is not lost.  Refer to Sections 0025-0075.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 10, 2021